t c memo united_states tax_court terry i and louise major petitioners v commissioner of internal revenue respondent docket no filed date ps failed to file a federal_income_tax return for the year r subsequently determined a deficiency and additions to tax which ps then contested primarily on the basis of r’s failure to carry his burden_of_proof and the inapplicability of the filing requirement held ps are liable for the deficiency determined by r and for additions to tax under sec_6651 i r c terry i and louise major pro sese kelly davidson for respondent memorandum findings_of_fact and opinion wherry judge respondent determined a federal_income_tax deficiency for terry major’ sec_2001 taxable_year in the amount of dollar_figure and an addition_to_tax pursuant to sec_6651 in the amount of dollar_figure and for louise major’ sec_2001 taxable_year a federal_income_tax deficiency in the amount of dollar_figure and an addition_to_tax pursuant to sec_6651 in the amount of dollar_figure the issues for decision are whether petitioner terry major terry is liable for a deficiency in the amount of dollar_figure for the taxable_year whether petitioner louise major louise is liable for a deficiency in the amount of dollar_figure for the taxable_year whether petitioners are liable for additions to tax under sec_6651 and whether the court should impose a penalty sua sponte under sec_6673 unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time this petition was filed petitioners resided in glendale arizona on date respondent issued to petitioner terry a notice_of_deficiency determining that in terry received dollar_figure in miscellaneous income from the dollarhide financial group llc dollarhide and dollar_figure in miscellaneous income from lincoln financial insurance services of nebraska or lincoln financial group lincoln for computer services rendered under the d b a name major computer services these amounts were reported to respondent on forms 1099-misc miscellaneous income respondent also determined that in terry received dollar_figure from national financial services llc as reported to respondent on form 1099-div dividends and distributions and dollar_figure from robert petitioners objected to many of the paragraphs in the stipulation of facts on fifth_amendment grounds the court informed petitioners that they were not permitted to use the fifth_amendment privilege as both a sword and a shield see 460_us_752 furthermore the court warned petitioners that both the supreme court and the courts of appeals have held that a person does not have a right to claim the fifth_amendment privilege to avoid filing a federal_income_tax return or to refuse signing a federal_income_tax return under penalties of perjury see 274_us_259 mccauley jr as reported to respondent on a form_1041 schedule_k-1 beneficiary’s share of income deductions credits etc on date respondent also issued to petitioner louise a notice_of_deficiency determining that in louise received dollar_figure in demutualization compensation4 from principal financial group inc mellon investor services mellon as reported to respondent on form 1099-b proceeds from broker and barter_exchange transaction sec_2001 and dollar_figure in interest_income from principal life_insurance_company principal as reported to respondent on form 1099-int interest_income and dollar_figure in interest_income from desert schools federal credit_union as reported on form 1099-int none of the payors withheld any federal_income_tax from either terry’s or louise’s reported income petitioner sec_3 respondent did not address these amounts on brief or at trial as addressed infra p respondent’s presumption of correctness with respect to the determination is appropriate where respondent has furnished evidence linking the taxpayer to the tax generating activity 910_f2d_1374 7th cir affg malicki v commissioner tcmemo_1988_559 respondent did not provide any third party payor information or any other evidence linking these amounts to petitioner thus the court deems that respondent has conceded these amounts see infra p with respect to the amount received from desert schools federal credit_union respondent did not address this amount on brief or at trial or provide any third party payor information the court assumes that respondent has conceded this amount see also supra note timely filed a joint petition disputing the determinations with this court petitioners did not file tax returns for as reflected by form_4340 certificate of assessments payments and other specified matters dated date for each petitioner during terry wrote a letter in response to respondent’s correspondence and proposed audit adjustments for hi sec_2001 taxable_year containing essentially tax_protester rhetoric at trial terry generally agreed that for a living he work ed on people’s computers however terry did not characterize what he received in exchange for those services as taxable_income compensation terry described his receipts as being in exchange for his services people occasionally pay me in trade for my time yes respondent offered a copy of terry’s online resume listing his employment history d b a major computer services in glendale arizona from date to date terry described the web site carrying his resume as way out of date since it was put up in and it no longer is relevant and he further stated that he gained nothing from the website terry the court on date filed as a petition a letter received from petitioners which was postmarked on date by an order dated date the court directed petitioners to file an amended petition complying with the rules of the court as to form and content of a proper petition petitioners filed an amended petition on date confirmed that his online resume and web site were in existence in and remained in existence as of the date of trial terry acknowledged that in he had provided computer services for both dollarhide and lincoln but generally he denied that he had received compensation_for his services respondent provided copies of checks issued by dollarhide to major computer services and a copy of the dollarhide general ledger showing the same check amounts issued to terry major as the vendor julie yows director of operations for dollarhide testified that in dollarhide paid terry for computer services rendered and issued him a form 1099-misc for reflecting total compensation of dollar_figure terry admitted that when he received the notice_of_deficiency claiming he received a form 1099-misc from dollarhide he did nothing to investigate what he apparently contended was an error by dollarhide louise was not present at trial although respondent in an opening statement referenced the deficiency and addition_to_tax for louise terry did not address any items respondent listed in the notice_of_deficiency with respect to louise respondent presented as evidence the declaration of donna cooper an employee in the tax department at lincoln national corporation which together with its affiliates is known as lincoln financial group accompanying ms cooper’s declaration was a duplicate of the original form 1099-misc which lincoln issued to terry in reflecting nonemployee compensation of dollar_figure the declaration of deborah s kerns a paralegal analyst employee at principal life_insurance_company was offered into evidence attached to ms kerns’s declaration was a copy of a form 1099-int issued to louise for interest_paid to her in in the amount of dollar_figure respondent also sought to admit into evidence the declaration of marlene mills an employee of mellon and the attached form 1099-b issued to louise in for demutualization compensation received in the form of cash in the amount of dollar_figure the court admitted these declarations into evidence despite terry’s objections opinion i contentions of the parties petitioners contended that they were not required to file a federal_income_tax return for the taxable_year specifically they argued that they did not receive any amounts that constitute gross_income and asserted that respondent’s evidentiary documents were inadmissible petitioners raised tax_protester arguments in opposition to the constitutionality of the filing requirement of sec_6011 respondent claimed that petitioners earned_income in the form of compensation and interest for since petitioners did not provide any evidence or documentation to contradict respondent’s evidence respondent contended that the determinations of petitioners’ tax_liability and additions to tax are correct ii admissibility of respondent’s exhibits respondent introduced the following exhibits at trial to which terry objected on the grounds that the declarations and accompanying documentation did not satisfy the substantive requirements of rule and rule of the federal rules of evidence copies of form_4340 for each petitioner for declarations of and accompanying forms julie yows donna cooper deborah s kerns and marlene mills and copies of three checks from dollarhide payable to major computer services in general sec_7453 and rule a provide that tax_court proceedings shall be conducted in accordance with the rules of evidence federal rules of evidence applicable in trials without a jury in the united_states district_court for the district of columbia 119_tc_183 the court notes that respondent submitted two exhibits consisting of checks from dollarhide to major computer services at trial terry objected to one of the two exhibits identified as 8-r but he did not offer any objection to an exhibit that was substantially_similar identified as 7-r the court admitted both exhibits into evidence however on brief it appears that petitioners now object to the admission of both exhibits 7-r and 8-r a form_4340 certificate of assessments payments and other specified matters fed r evid sets forth the rules for self- authentication of various types of evidence the court has thoroughly examined the copies of form_4340 presented by respondent and the forms meet the requirements under fed r evid for admissibility b declarations and the accompanying forms respondent provided third party records the forms accompanying the declarations of ms yows ms cooper ms kerns and ms mills rule of the federal rules of evidence specifies exceptions to the general_rule fed r evid excluding hearsay the court’s examination of the declarations and their respective attached forms reveals that such records were kept in the course of a regularly conducted business activity except for the dollarhide checks the exhibits were made available to petitioner at least days before the calendar call and the trial as required by the court’s pretrial order the dollarhide checks were made available to petitioner sec_4 days before the trial and were also admitted as rebuttal exhibits the court is satisfied that each payor is a business for purposes of fed r evid and fed r evid neither fed r evid nor fed r evid requires that the custodian of the record have any personal knowledge of the recorded facts what is required is the custodian’s certification that the records were made by a person with knowledge of the matters recorded therein each of the custodians here certified that the records were made in the course of the business’s regularly conducted activity and a duplicate or copy of the original form_1099 accompanied the declaration of each custodian although fed r evid requires an original to prove the content of a writing fed r evid generally allows duplicates as defined in fed r evid to be admitted into evidence to the same extent as an original unless a genuine question is raised as to the authenticity of the original or in the circumstances it would be unfair to admit the duplicate in lieu of the original likewise rule d allows a copy to be admissible to the same extent as an original unless a genuine question is raised as to the authenticity of the original or in the circumstances it would be unfair to admit the copy in lieu of the original petitioners have not questioned the authenticity of the original nor have they demonstrated that admission of the duplicates or copies would be unfair under the circumstances thus the court finds that the declarations and the forms are sufficient and such records satisfy the requirements of fed r evid and fed r evid clough v commissioner supra pincite moreover petitioners did not present any arguments that the records received into evidence were unreliable c copies of checks from dollarhide petitioners further claimed that copies of checks from dollarhide offered by respondent were not a complete record since they were only copies of the front of the checks and not the back of the checks checks are admissible as commercial paper under fed r evid a check is a negotiable instrument a legally operative document and falls within the category of ‘verbal acts’ which are excludable from the hearsay rule spurlock v commissioner tcmemo_2003_124 citing advisory committee’s note to federal rule_of evidence c furthermore checks are self-authenticating documents under fed r evid 905_f2d_1489 11th cir 567_f2d_346 n 8th cir self-authenticating documents are not considered hearsay since the checks are admissible documents copies of the checks are admissible under rule d see fed r evid petitioners’ contention does not impugn the authenticity of the original nor have they shown that the introduction of the checks copies would be unfair in the present case it is not necessary that copies of both the front and the back of the check be presented for the copies of the front of the check to be admitted into evidence see united_states v hawkins supra pincite d forms and petitioners offer an additional argument against admitting the forms they maintain that copies of forms were not complete and could not have been prepared in the normal course of business because they did not also include a form_1096 annual summary of transmittal of u s information returns although the court holds that the forms are admissible we address petitioners’ argument a form_1099 shows the amount_paid by the payor to the recipient listed in the form for a certain taxable_year in this case petitioners received two forms 1099-misc form 1099-b and form 1099-int each form_1099 was attached to a declaration which as discussed previously satisfied fed r evid and fed r evid the purpose of form_1096 is to transmit paper forms such as form_1099 to the internal_revenue_service as the title implies form_1096 summarizes the information contained in all the forms transmitted with it forms supply the details underlying form_1096 345_us_457 form_1096 effectively acts as a verifying cover sheet to the internal_revenue_service for transmitted forms providing information on who is submitting the attached forms the total number of forms submitted the total amount listed on the forms and the total amount of federal_income_tax withheld on the forms 953_f2d_423 8th cir it is not necessary for form_1096 to accompany form_1099 for a form_1099 to be a record that satisfies the requirements of fed r evid and fed r evid see spurlock v commissioner supra e petitioners’ opportunity to challenge records petitioners contend that the declarations and the underlying records should be excluded because they were not provided with sufficient time to challenge the adequacy of their foundation thus petitioners claim they were not given a fair opportunity to challenge the documents under the notice requirement of fed r evid the notice requirement directs that a proponent of the evidence must provide both the records sought to be introduced as well as the declaration of the custodian of those records sufficiently in advance of their offer into evidence the court finds that respondent has complied with the notice requirement respondent provided copies of his exhibits or unsigned proposed exhibits and gave written notice to petitioners of the possibility of introducing those exhibits and proposed exhibits as evidence under fed r evid and fed r evid on date more than weeks before the date calendar call exchange of the documents by that date was in accordance with the court’s standing_pretrial_order of date respondent identified the declarants the payors involved and the underlying records to be introduced by the declarations petitioners were therefore adequately informed of the information in advance of trial and petitioners had sufficient time to contact any witnesses named in respondent’s trial memorandum and payors listed in the notices of deficiency a deposition or other types of discovery were not the only opportunities available to petitioners to challenge respondent’s records for petitioners had the opportunity to call those witnesses or parties to testify at trial petitioners also argue that certain records comprised of the dollarhide checks and the declaration of marlene mills should be excluded because respondent failed to meet the provisions of the court’s standing_pretrial_order dated date requiring the exchange of documents days prior to the trial session the court admitted these documents at trial for the purpose of impeachment in this case respondent sought to impeach the direct testimony of terry with respect to impeachment of a witness fed r evid provides that the credibility of a witness may be attacked by any party including the party calling the witness further the court’s standing_pretrial_order does not mandate exclusion of any exhibit not exchanged at least days before the calendar call it provides only the court may refuse to receive in evidence any documentation or material not exchanged unless otherwise agreed by the parties or allowed by the court for good cause shown the court is satisfied that the dollarhide checks were admissible respondent provided to petitioners the written declaration of marlene mills a mellon employee outside the standing pretrial order’s minimum time period for the exchange of documents that document was not in existence until date and accordingly it could not be exchanged within the court’s requirement of days before the trial session the court does not find that exclusion of the declaration is proper considering the declaration only replaced the previous defective declaration of latoshia desir another mellon employee ms desir’s declaration which was provided to petitioners in compliance with the court’s rule on document exchanges prior to trial did not comply with fed r evid therefore respondent offered another declaration that of ms mills meeting the requirements of fed r evid the records accompanying ms mills’s declaration contained the same content as ms desir’s declaration petitioners argue that the new records reflected a change in one of respondent’s arguments but the court is convinced that petitioners were sufficiently aware of this argument in advance since it was referenced in petitioners’ own pretrial memorandum additionally petitioners objected to the admission of form 1099-b in the stipulation of facts in turn acknowledging that respondent was seeking to introduce form 1099-b as evidence of the dollar_figure amount from principal life_insurance_company see rodriguez v commissioner tcmemo_2005_12 consequently the court believes that petitioners had sufficient notice to reasonably contest the documents and thus the court admitted the documents into evidence iii petitioners’ income_tax_liability a burden_of_proof in general the commissioner’s determination of a taxpayer’s tax_liability is presumed correct and the taxpayer bears the burden of proving that respondent’s determination is improper rule a 290_us_111 the presumption of correctness is appropriate where respondent has furnished evidence linking the taxpayer to the tax generating activity 910_f2d_1374 7th cir affg malicki v commissioner tcmemo_1988_559 if respondent introduces evidence that the taxpayer received unreported income then the burden shifts to the taxpayer to show by a preponderance_of_the_evidence that the deficiency was arbitrary and erroneous 181_f3d_1002 9th cir affg tcmemo_1997_97 see also 680_f2d_1268 9th cir t he commissioner’s assertion of deficiencies are presumptively correct once some substantive evidence is introduced demonstrating that the taxpayer received unreported income in this case respondent need only present some substantive evidence that petitioners received income in to shift the burden to petitioners hardy v commissioner supra pincite the court finds that forms demonstrate that terry received income constituting sufficient evidence in this case likewise form 1099-b shows that louise major received income from stocks bonds etc and form 1099-int reveals that louise major received income from interest consequently respondent provided sufficient evidence linking petitioners to the income underlying the statutory notices of deficiency however sec_7491 may shift the burden to respondent in specified circumstances for example where the taxpayer produces credible_evidence sec_7491 the legislative_history of sec_7491 clarifies the meaning of credible_evidence credible_evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness a taxpayer has not produced credible_evidence for these purposes if the taxpayer merely makes implausible factual assertions frivolous claims or tax protestor- type arguments the introduction of evidence will not meet this standard if the court is not convinced that it is worthy of belief if after evidence from both sides the court believes that the evidence is equally balanced the court shall find that the secretary has not sustained his burden_of_proof h conf rept pincite 1998_3_cb_747 in addition to effectuate a shift in the burden petitioners must also maintain all records required by the code and regulations thereunder and cooperate with reasonable requests by this is with exception to amounts referred to supra note sec_3 and the secretary for witnesses information documents meetings and interviews sec_7491 petitioners here did not satisfy the prerequisites under sec_7491 and for such a shift consequently except for additions to tax subject_to sec_7491 as to which respondent bears the burden of production petitioners bear the burden of persuasion and the burden of production in this case b filing requirement the code imposes a federal tax on the taxable_income of every individual sec_1 gross_income for the purposes of calculating taxable_income is defined as all income from whatever source derived sec_61 every u s resident individual whose gross_income for the taxable_year equals or exceeds the exemption_amount is required to make an income_tax return sec_6012 petitioners had aggregate gross_income totaling at least dollar_figure and each individually had gross_income totaling at least dollar_figure for taxable_year both petitioners’ gross incomes exceeded the filing threshold for the taxable_year and petitioners were therefore required to file an income_tax returndollar_figure terry denied he was a u_s_person however at trial he asserted that he was a citizen_of_the_united_states sec_7701 defines the term united_states_person as inter alia a citizen or resident_of_the_united_states in petitioners’ letter contained in the record terry makes reference to the validity of the filing requirement our continued c petitioners’ taxable_income terry i major’s income terry contended that he did not receive any income as defined in sec_61 for the taxable_year but he did not offer any evidence supporting his position respondent on the other hand provided documentation showing that terry earned_income of at least dollar_figure in terry’s online resume established that he was a computer consultant for major computer services ms yows confirmed terry furnished computer services for dollarhide in dollarhide paid terry shortly after receiving invoices from him and dollarhide issued terry a form 1099-misc for respondent also provided forms 1099-misc for both dollarhide and lincoln for terry offered no evidence or testimony contesting respondent’s evidence terry had the opportunity to cross-examine respondent’s two witnesses to attempt to elicit favorable testimony but he chose not to the court therefore sustains the deficiency determined by respondent with respect to terry continued tax system the code and the tax_court have been firmly established as constitutional 737_f2d_1417 5th cir 611_f2d_1226 8th cir revrul_2005_19 2005_14_irb_819 louise major’s income in support of respondent’s position respondent provided form 1099-b and the declaration of marlene mills a mellon employee evidencing that in louise major received dollar_figure of demutualization11 income in the form of cash and form 1099-int reflecting interest_income of at least dollar_figure louise did not appear at trial while terry was present at trial he did not offer any evidence contesting louise’s deficiency or addition to taxdollar_figure thus respondent’s determination of louise’s deficiency is sustained demutualization as it applies here is the process of converting from a mutual_insurance_company to a stock company pursuant to a written plan of conversion prior to date louise had an interest in an insurance_policy administered by principal financial group inc a mutual_insurance_company on date principal financial group inc ’s initial_public_offering became effective demutualization of the company also became effective on this same date on date mellon distributed demutualization compensation to the former principal financial group inc policyholders former policy holders could choose to receive their demutualization compensation in the form of principal financial group inc common_stock cash or policy credits as stated above louise received dollar_figure in cash as demutualization compensation in petitioners’ pretrial memorandum and in an objection to stipulation in the stipulation of facts they contended that the amounts received from mellon should be treated as a return of premium or excess premium and thus not income petitioners also confirmed that louise received these amounts in cash however since petitioners did not argue this assertion on brief or at trial the court deems that petitioners have abandoned it iv additions to tax with respect to the examinations beginning after date the commissioner bears the burden of production in any court_proceeding involving an individual’s liability for penalties or additions to tax sec_7491 to meet this burden the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty or addition_to_tax 116_tc_438 in instances where an exception to the penalty or addition of tax is afforded upon a showing of reasonable_cause the taxpayer bears the burden of showing such cause id pincite sec_6651 provides for a 5-percent addition_to_tax for each month or portion thereof that the return is filed late not to exceed percent in the aggregate imposed upon a taxpayer for failure to timely file a tax_return unless such failure_to_file is due to reasonable_cause and not due to willful neglect although not defined in the code reasonable_cause is viewed in the applicable regulations as the exercise of ordinary business care and prudence sec_301_6651-1 proced admin regs see also 469_us_241 willful neglect can be interpreted as a conscious intentional failure or reckless indifference united_states v boyle supra pincite with respect to sec_6651 additions to tax reliance on misguided constitutional beliefs is not reasonable edwards v united_states f 2d pincite n see also 611_f2d_1226 8th cir on the basis of the record in this case the court concludes that respondent’s relevant burdens of production and proof have been met specifically respondent provided forms showing that petitioners did not file a return for the taxable_year petitioners have not provided any evidence that they filed a tax_return for or that their failure_to_file was due to reasonable_cause therefore the court sustains the imposition of an addition_to_tax under sec_6651 v sec_6673 penalty sec_6673 allows this court to award a penalty to the united_states in an amount not in excess of dollar_figure for proceedings instituted by the taxpayer primarily for delay or for proceedings in which the taxpayer’s position is frivolous or groundless a petition to the tax_court or a tax_return is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir imposing penalties on taxpayers who made frivolous constitutional arguments in opposition to the income_tax courts have ruled that constitutional defenses to the filing requirement such as petitioner presents are groundless and wholly without merit ginter v southern supra pincite see also williams v commissioner tcmemo_1999_277 morin v commissioner tcmemo_1999_240 sochia v commissioner tcmemo_1998_294 all of which imposed a sec_6673 penalty for tax_protester arguments groundless litigation diverts the time and energies of judges from more serious claims it imposes needless costs on other litigants once the legal system has resolved a claim judges and lawyers must move on to other things they cannot endlessly rehear stale arguments both appellants say that the penalties stifle their right to petition for redress of grievances but there is no constitutional right to bring frivolous suits see 461_us_731 103_sct_2161 76_led_277 people who wish to express displeasure with taxes must choose other forums and there are many available coleman v commissioner supra pincite respondent has not sought a sec_6673 penalty in this case and the court declines to impose such a penalty today however the court explicitly admonishes petitioners that they may in the future be subject_to a penalty under sec_6673 for any proceedings instituted or maintained primarily for delay or for any proceedings which are frivolous or groundless the court has considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein we have found them to be meritless irrelevant or moot to reflect the foregoing decision will be entered under rule
